




Exhibit 10.11
AMENDED AND RESTATED
MANAGEMENT STABILITY AGREEMENT




This Amended and Restated Management Stability Agreement is dated December 31,
2008, between Tesoro Corporation, a Delaware corporation (the "Company"), and
Rick D. Weyen ("Employee"), and supersedes and replaces any other previously
dated Management Stability Agreement.


Recitals:


WHEREAS, the Board of Directors of the Company has determined that it is in the
best interest of the Company to reduce uncertainty to certain key employees of
the Company in the event of certain fundamental events involving the control or
existence of the Company;


WHEREAS, the Board of Directors of the Company has determined that an agreement
protecting certain interests of key employees of the Company in the event of
certain fundamental events involving the control or existence of the Company is
in the best interest of the Company because it will assist the Company in
attracting and retaining key employees such as this Employee; and


WHEREAS, the Employee is relying on this Agreement and the obligations of the
Company hereunder in continuing to work for the Company.


NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:


1.    Termination Following Change of Control.


Should Employee at any time within two years of a change of control cease to be
an employee of the Company (or its successor), by reason of (i) involuntary
termination by the Company (or its successor) other than for "cause" (following
a change of control), "cause" shall be limited to the conviction of or a plea of
nolo contendere to the charge of a felony (which, through lapse of time or
otherwise, is not subject to appeal), a material breach of fiduciary duty to the
Company through the misappropriation of Company funds or property) or
(ii) voluntary termination by Employee for "good reason upon change of control"
(as defined below), the Company (or its successor) shall pay to Employee within
ten days of such termination the following severance payments and benefits:


(a)  A lump-sum payment equal to two times the base salary of the Employee at
the then current rate; and


(b)  A lump-sum payment equal to (i) two times the sum of the target bonuses
under all of the Company's incentive bonus plans applicable to the Employee for
the year in which the termination occurs or the year in which the change of
control occurred, whichever is greater, and (ii) if termination occurs in the
fourth quarter of a calendar year, the sum of the target bonuses under all of
the Company's incentive bonus plans applicable to Employee for the year in which
the termination occurs prorated daily based on the number of days from the
beginning of the calendar year in which the termination occurs to and including
the date of termination.


The Company (or its successor) shall also provide continuing coverage and
benefits comparable to all life, health and disability plans of the Company for
a period of 24 months from the date of termination, and Employee shall receive
two years additional service credit under the current non-qualified supplemental
pension plans, or successors thereto, of the Company applicable to the Employee
on the date of termination. To the extent subject to Section 409A of the
Internal Revenue Code, the amount of medical expenses eligible for reimbursement
during any year may not affect the medical expenses eligible for reimbursement
in any other year. Furthermore, the reimbursement of eligible medical expenses
must be made on or before the last day of the Employee's taxable year following
the taxable year in which the




--------------------------------------------------------------------------------






expense is incurred and the right to reimbursement of any eligible medical
expense is not subject to liquidation or exchange for any other benefit.


For purposes of this Agreement, a "change of control" shall be deemed to have
occurred if (i) there shall be consummated (A) any consolidation or merger of
the Company in which the Company is not the continuing or surviving corporation
or pursuant to which shares of the Company's Common Stock would be converted
into cash, securities or other property, other than a merger of the Company
where a majority of the Board of Directors of the surviving corporation are, and
for a two year period after the merger continue to be, persons who were
directors of the Company immediately prior to the merger or were elected as
directors, or nominated for election as directors, by a vote of at least
two-thirds of the directors then still in office who were directors of the
Company immediately prior to the merger, or (B) any sale, lease, exchange or
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of the Company, or (ii) the shareholders of the
Company shall approve any plan or proposal for the liquidation or dissolution of
the Company, or (iii) (A) any "person" (as such term is used in Sections 13(d)
and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), other than the Company or a subsidiary thereof or any employee benefit
plan sponsored by the Company or a subsidiary thereof, shall become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company representing 20 percent or more of the combined voting
power of the Company's then outstanding securities ordinarily (and apart from
rights accruing in special circumstances) having the right to vote in the
election of directors, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, and (B) at any time
during a period of one year thereafter, individuals who immediately prior to the
beginning of such period constituted the Board of Directors of the Company shall
cease for any reason to constitute at least a majority thereof, unless the
election or the nomination by the Board of Directors for election by the
Company's shareholders of each new director during such period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period.


For purposes of any payment to which Employee becomes entitled on account of
termination following a change of control, as provided in this Section 1, such
termination shall be deemed to refer only to a termination of employment that
constitutes a "Separation from Service". “Separation from Service” shall mean a
reasonably anticipated permanent reduction in the level of bona fide services
performed by the Employee for the Company and all Affiliates to 20% or less of
the average level of bona fide services performed by the Employee for the
Company and all Affiliates (whether as an employee or an independent contractor)
over the immediately preceding thirty-six (36) months (or the full period of
service to the Company and all Affiliates if less than thirty-six (36) months).
For purposes of this paragraph, the term “Affiliate” means each entity that
would be considered a single employer with the Company under Section 414(b) or
Section 414(c) of the Internal Revenue Code, except that the phrase “at least
50%” shall be substituted for the phrase “at least 80%” as used therein. In
addition, payment of any amounts under this Section 1 will be deferred to the
extent necessary to cause such payment to comply with the six-month deferral
rule described in Section 409A(a)(2)(B) of the Internal Revenue Code if Employee
is at the time of termination a “specified employee” within the meaning of
Section 409A.


For purposes of this Section 1, "good reason upon change of control" shall exist
if any of the following occurs:


(i)    without Employee's express written consent, the assignment to Employee of
any duties inconsistent with the employment of Employee immediately prior to the
change of control, or a significant diminution of Employee's positions, duties,
responsibilities and status with the Company from those immediately prior to a
change of control or a diminution in Employee's titles or offices as in effect
immediately prior to a change of control, or any removal of Employee from, or
any failure to reelect Employee to, any of such positions;


(ii)    a reduction by the Company in Employee's base salary in effect
immediately prior to a change of control;






--------------------------------------------------------------------------------






(iii)    the failure by the Company to continue in effect any thrift, stock
ownership, pension, life insurance, health, dental and accident or disability
plan in which Employee is participating or is eligible to participate at the
time of the change of control (or plans providing Employee with substantially
similar benefits), except as otherwise required by the terms of such plans as in
effect at the time of any change of control or the taking of any action by the
Company which would adversely affect Employee's participation in or materially
reduce Employee's benefits under any of such plans or deprive Employee of any
material fringe benefits enjoyed by Employee at the time of the change of
control or the failure by the Company to provide the Employee with the number of
paid vacation days to which Employee is entitled in accordance with the vacation
policies of the Company in effect at the time of a change of control;


(iv)    the failure by the Company to continue in effect any incentive plan or
arrangement (including without limitation, the Company's Incentive Compensation
Plan and similar incentive compensation benefits) in which Employee is
participating at the time of a change of control (or to substitute and continue
other plans or arrangements providing the Employee with substantially similar
benefits), except as otherwise required by the terms of such plans as in effect
at the time of any change of control;


(v)    the failure by the Company to continue in effect any plan or arrangement
with respect to securities of the Company (including, without limitation, any
plan or arrangement to receive and exercise stock options, stock appreciation
rights, restricted stock or grants thereof or to acquire stock or other
securities of the Company) in which Employee is participating at the time of a
change of control (or to substitute and continue plans or arrangements providing
the Employee with substantially similar benefits), except as otherwise required
by the terms of such plans as in effect at the time of any change of control or
the taking of any action by the Company which would adversely affect Employee's
participation in or materially reduce Employee's benefits under any such plan;


(vi)    the relocation of the Company's principal executive offices to a
location outside the San Antonio, Texas, area, or the Company's requiring
Employee to be based anywhere other than at the location of the Company's
principal executive offices, except for required travel on the Company's
business to an extent substantially consistent with Employee's present business
travel obligations, or, in the event Employee consents to any such relocation of
the Company's principal executive or divisional offices, the failure by the
Company to pay (or reimburse Employee for) all reasonable moving expenses
incurred by Employee relating to a change of Employee's principal residence in
connection with such relocation and to indemnify Employee against any loss
(defined as the difference between the actual sale price of such residence and
the higher of (a) Employee's aggregate investment in such residence or (b) the
fair market value thereof as determined by a real estate appraiser reasonably
satisfactory to both Employee and the Company at the time the Employee's
principal residence is offered for sale in connection with any such change of
residence;


(vii)    any failure by the Company to obtain the assumption of this Agreement
by any successor or assign of the Company;




In the event of a change of control as "change of control" is defined in any
stock option plan or stock option agreement pursuant to which the Employee holds
options to purchase common stock of the Company, Employee shall retain the
rights to all accelerated vesting and other benefits under the terms thereof.






--------------------------------------------------------------------------------






The Company shall pay any attorney fees incurred by Employee in reasonably
seeking to enforce the terms of this Paragraph 1.


2.    Complete Agreement.


This Agreement constitutes the entire agreement between the parties and cancels
and supersedes all other agreements between the parties which may have related
to the subject matter contained in this Agreement.


1.    Modification; Amendment; Waiver.


No modification, amendment or waiver of any provisions of this Agreement shall
be effective unless approved in writing by both parties. The failure at any time
to enforce any of the provisions of this Agreement shall in no way be construed
as a waiver of such provisions and shall not affect the right of either party
thereafter to enforce each and every provision hereof in accordance with its
terms.


3.    Governing Law; Jurisdiction.


This Agreement and performance under it, and all proceedings that may ensue from
its breach, shall be construed in accordance with and under the laws of the
State of Texas.


4.    Severability.


Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.


5.    Assignment.


The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of their respective successors, assigns,
executors, administrators and heirs, provided, however, that the Company may not
assign any duties under this Agreement without the prior written consent of the
Employee.


6.    Limitation.


This Agreement shall not confer any right or impose any obligation on the
Company to continue the employment of Employee in any capacity, or limit the
right of the Company or Employee to terminate Employee's employment.


7.    Notices.


All notices and other communications under this Agreement shall be in writing
and shall be given in person or by telegraph, facsimile or first class mail,
certified or registered with return receipt requested, and shall be deemed to
have been duly given when delivered personally or three days after mailing or
one day after transmission of a telegram or facsimile, as the case may be, to
the representative persons named below:


If to the Company:
Corporate Secretary
 
Tesoro Corporation
 
300 Concord Plaza Drive
 
San Antonio, Texas 78216-6999

        
                            




--------------------------------------------------------------------------------






If to the Employee:
Rick D. Weyen
 
 
XXXXX
 
 
XXXXX
 

    


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
COMPANY:
TESORO CORPORATION
 
 


 
By
   /s/ BRUCE A. SMITH
 
Bruce A. Smith
 
Chairman of the Board of Directors,
 
President and Chief Executive Officer

    


EMPLOYEE:
Rick D. Weyen
 
 
 
 
 
 
 
 
 
 
 


 
   /s/ RICK D. WEYEN

                








